DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
The applicant argued on page 3 that Venuto does not teach generating a routing policy according to at least the fabric awareness information and at least one prioritized rule because “the routing policy based on cost … which can be affected by various factors unrelated to power consumption, such as pricing structures.”  This argument is not persuasive because the specification [0027] discloses that “Example external environment properties can include … weather conditions, news events…”   A person with ordinary skill in the art would understand power pricing would be within the scope of external environment properties included in the fabric awareness information.
Furthermore the applicant argued that Nasnas failed to suggest a routing policy generator.  As answered above, Nasnas does not need to teach a routing policy generator because Venuto disclosed such feature. 
Lastly, the applicant argued that Nasnas failed to teach an environment sensor interface coupled with at least one external sensor.   The specification [0027] discloses that “internal sensors that detect … power consumption”.  Therefore it is determined that external sensor in the amendment does not cover the power usage calculator in Nasnas.  
However, Ives Fig. 3 teaches ““environment sensor interface coupled with at least one external sensor” e.g. Automatic Network device Location Identifier 300, containing Network Device System Interface 304 as the environment sensor interface, and Network Device locator 308 as external sensor.  
	The examiner notes that it is not clear whether Ives teaches generating routing policy based on the external environmental property.  However, it is not clear whether the specification of the instant . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 20, 21, 26-29, 30-38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venuto; John C. US PGPUB 20100284287 A1, in view of Nasnas; Ramzi N. US PUGPUB 20100235490 A1, further in view of Ives; Edward et al. US PGPUB 20080317021 A1

Regarding claim 20. Venuto teaches A node in a networking environment, the node comprising: 
at least one communication port; (Fig. 3 ingress ports and egress ports) 
the fabric awareness information including environment sensor data for at least one other node of a network fabric including the node and the at least one other node ([0031] Data collection module 303 may be configured to collect within a plurality of collection intervals respectively a plurality of data sets specifying power consumption information and associated cost information for one or more neighboring nodes.); 
a routing policy generator, (Fig. 3 Routing Metrics Determination module 315) coupled with the environment sensor interface, (Fig. 3, Data collection module 303 and routing metrics determination module 315) configured to generate a routing policy based on at least the fabric awareness information ([0031] Accordingly, routing metric determination module 315 may utilize the information stored to power information repository 311 for determining one or more routing metrics. ) and at least one prioritized rule (FIG. 5 is a flowchart of a process for determining routing metrics);  and 
a router, (Fig. 3, Routing Matrix 313 and Path Selection Module 309) coupled with the routing policy generator, (Fig. 3, 315)  configured to route packets via the at least one communication port, ([0029], “routing matrix 313 may utilize, for example, header information for routing purposes and may route, for example, payload content to destination output interfaces 307a-307n via a routing fabric (not 
	Venuto does not teach 
an environment sensor interface an environment sensor interface configured to acquire fabric environment sensor data and node data from a local environment in which the node is located and 
to combine the fabric environment sensor data and the node data into fabric awareness information, 
and the environment sensor interface coupled with at least one external sensor to detect one or more external environment properties of the local environment in which the node is located;
	However, Nasnas teaches 
an environment sensor interface an environment sensor interface (Fig. 2, Power Utilization Monitor 110 and Data Traffic Monitor) configured to acquire fabric environment sensor data (Fig. 4, 310 and 320, determine power usage for the switch) and node data (Fig.4 330 determine the traffic flow) from a local environment in which the node is located ([0010] Compared to a conventional switch, the network switch 100 shown in FIGS. 1 and 2 includes additional hardware and software to measure and calculate the power usage of the switch, monitor of the data traffic of the network switch,) and 
to combine the fabric environment sensor data and the node data into fabric awareness information,  (Fig. 4, 340-350, the correlated data being the fabric awareness information). 
in order to improved decision making and facilitate network design. ([0001])
Venuto and Nasnas are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with 
	Venuto and Nasnas does not teach 
the environment sensor interface coupled with at least one external sensor to detect one or more external environment properties of the local environment in which the node is located;
	However, Ives teaches
and the environment sensor interface (Fig. 3, 304 Network Device System Interface) coupled with at least one external sensor (Fig. 3, 308 Network Device Locator) to detect one or more external environment properties of the local environment in which the node is located; ([0052] Module 308 establishes the physical location of the network device.) in order to improve data center management ([0006]).
Venuto and Ives are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the node in Venuto with the technique of locating a network device in Ivies in order to improve data center management.

Regarding claim 21. Venuto, Nasnas and Ives teaches The node of claim 20, Venuto does not teach wherein the node data includes data about packet-traffic routed via the node. 
However, Nasnas teaches wherein the node data includes data about packet-traffic routed via the node. ([0027] Each time a data packet is sent from a traffic port 170a-n of the switch, the counter of the ASIC counter is incremented.)
in order to improved decision making and facilitate network design. ([0001])
Venuto and Nasnas are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with 
	
Regarding claim 26. Venuto, Nasnas and Ives teaches The node of claim 20, Venuto teaches wherein the router is configured to operate as a switch. (([0013] for a plurality of routing nodes (e.g., e.g., bridges, firewalls, gateways, routers, switches, etc) 105, 107a, 107b, . . . 107n, and 109,) 

Regarding claim 27. Venuto, Nasnas and Ives teaches The node of claim 20, Venuto teaches wherein the router is configured to operate as at least one of a router, an access point, a gateway, a firewall, a proxy, and a name server. ([0013] for a plurality of routing nodes (e.g., e.g., bridges, firewalls, gateways, routers, switches, etc) 105, 107a, 107b, . . . 107n, and 109,) 

Regarding claim 28. Venuto, Nasnas and Ives teaches  The node of claim 20, wherein the network fabric includes the node and other fungible nodes.  ([0013]) 
Regarding claim 30. Venuto, Nasnas and Ives teaches The node of claim 20, and Venuto does not teach wherein the environment sensor interface is further configured to convert the fabric environment sensor data into local fabric environment metrics. 
However, Nasnas teaches wherein the environment sensor interface is further configured to convert the fabric environment sensor data (Fig. 4, determine power usage)  into local fabric environment metrics.  (Fig. 4, correlate the power usage with the traffic flow). 
in order to improved decision making and facilitate network design. ([0001])
Venuto and Nasnas are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Regarding claim 29. Venuto, Nasnas and Ives teaches The node of claim 20, Venuto and Nasnas does not teach wherein the fabric environment sensor data comprises location information of the node and/or the at least one other node. 
However, Ives teaches wherein the fabric environment sensor data comprises location information of the node and/or the at least one other node.  ([0030] The location of the network device, e.g. the specific location within a rack of a server, may then be ascertained based on the location of its servicing power outlet.)  in order to improve data center management ([0006]).
Venuto and Ives are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the node in Venuto with the technique of locating a network device in Ivies in order to improve data center management.

Regarding claim 31. Venuto, Nasnas and Ives teaches The node of claim 20, and Nasnas teaches wherein the fabric awareness information comprises fabric environment metrics ([0037], the power usage of the network device is correlated to the data traffic of the network device by associating the predetermined time value when the power usage was monitored with the predetermined time value when the data traffic flow measurement was made.), and wherein the environment sensor interface is further configured to transmit local fabric environment metrics to other nodes of the network fabric. (Fig. 4, 350) 
in order to improved decision making and facilitate network design. ([0001])


Regarding claim 32. Venuto, Nasnas and Ives teaches The node of claim 20, and Venuto teaches wherein the fabric awareness information comprises a table of preferred routes based on at least one or more fabric environment metrics.  ([0030] In exemplary embodiments, routing tables 317 include, or are generated based on, routing metrics either advertised to routing node 300 via network management system 101, another routing node (e.g., routing node 107b), or determined by routing metric determination module 315.)

Regarding claim 33. Venuto, Nasnas and Ives teaches The node of claim 20, and Venuto teaches wherein the fabric awareness information comprises geographic region monetary costs of at least one resource in at least one geographic region. ([0017] Power cost information (e.g., cost per kilowatt hour, effective time intervals, effective geographic regions, etc.) may be retrieved (or received) from one or more power companies) 

Regarding claim 34. Venuto, Nasnas and Ives teaches The node of claim 33, and Venuto teaches wherein the geographic region monetary costs comprise energy costs. ([0017] Power cost information (e.g., cost per kilowatt hour, effective time intervals, effective geographic regions, etc.) may be retrieved (or received) from one or more power companies)



Regarding claim 36. Venuto, Nasnas and Ives teaches The node of claim 33, and Venuto teaches wherein the geographic region monetary costs comprise costs from at least one of an area, a country, a state, a province, a county, a city, a town, and a village. ([0017] Power cost information (e.g., cost per kilowatt hour, effective time intervals, effective geographic regions, etc.))

Regarding claim 37. Venuto, Nasnas and Ives teaches The node of claim 20, and Venuto teaches wherein the router is configured to update the routing policy in real-time with respect to a change in the fabric awareness information.  ([0017] the power consumption and/or power cost information may be received in real-time, periodically, or in an on-demand fashion)

Regarding claim  38. Venuto, Nasnas and Ives teaches The node of claim 20, and Venuto teaches wherein the environment sensor interface detects a change in at least one fabric environment metric. ([0034])

Regarding claim 40. Venuto teaches A network routing system, comprising: a node in a networking environment, (Fig. 1, node 105) the node comprising at least one communication port; (Fig. 3, INGRESS PORT/EGRESS PORT) 
the fabric awareness information including environment sensor data for at least one other node of a network fabric including the node and the at least one other node; [0031] Data collection module 
a routing policy generator, (Fig. 3 Routing Metrics Determination module 315) coupled with the environment sensor interface, (Fig. 3, Data collection module 303 and routing metrics determination module 315) configured to generate a routing policy based on at least the fabric awareness information ([0031] Accordingly, routing metric determination module 315 may utilize the information stored to power information repository 311 for determining one or more routing metrics. ) and at least one prioritized rule (FIG. 5 is a flowchart of a process for determining routing metrics);  and 
a router, (Fig. 3, Routing Matrix 313 and Path Selection Module 309) coupled with the routing policy generator, (Fig. 3, 315)  configured to route packets via the at least one communication port, ([0029], “routing matrix 313 may utilize, for example, header information for routing purposes and may route, for example, payload content to destination output interfaces 307a-307n via a routing fabric (not illustrated) of routing matrix 313.”) the routing of the packets based on the routing policy and packet attributes. ([0030] “path selection module 309 may append payloads routed via routing matrix 313 with updated header information for forwarding the packet to a "next hop" routing node or destination device utilizing a path that reduces or otherwise optimizes power consumption and/or associated cost for routing transmission”)
	Venuto does not teach 
an environment sensor interface an environment sensor interface configured to acquire fabric environment sensor data and node data from a local environment in which the node is located and 
to combine the fabric environment sensor data and the node data into fabric awareness information, 

	However, Nasnas teaches 
an environment sensor interface an environment sensor interface (Fig. 2, Power Utilization Monitor 110 and Data Traffic Monitor) configured to acquire fabric environment sensor data (Fig. 4, 310 and 320, determine power usage for the switch) and node data (Fig.4 330 determine the traffic flow) from a local environment in which the node is located ([0010] Compared to a conventional switch, the network switch 100 shown in FIGS. 1 and 2 includes additional hardware and software to measure and calculate the power usage of the switch, monitor of the data traffic of the network switch,) and 
to combine the fabric environment sensor data and the node data into fabric awareness information,  (Fig. 4, 340-350, the correlated data being the fabric awareness information). 
in order to improved decision making and facilitate network design. ([0001])
Venuto and Nasnas are analogous art in the same field of endeavor of p network management.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the node in claim 20 with the technique of collecting switch power usage and data traffic in Nasnas in order to improved decision making and facilitate network design.
Venuto and Nasnas does not teach 
the environment sensor interface coupled with at least one external sensor to detect one or more external environment properties of the local environment in which the node is located;
	However, Ives teaches
and the environment sensor interface (Fig. 3, 304 Network Device System Interface) coupled with at least one external sensor (Fig. 3, 308 Network Device Locator) to detect one or more external environment properties of the local environment in which the node is located; ([0052] Module 308 
Venuto and Ives are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the node in Venuto with the technique of locating a network device in Ivies in order to improve data center management.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venuto, Nasnas and Ives  as applied to claim 20 above, and further in view of Giles; James R. et al. US PGPUB 20090238178 A1.
Regarding claim 22. Venuto, Nasnas and Ives teaches The node of claim 20, but they don’t teach wherein the node data includes data about processor-utilization at the node. 
	However, Giles teaches
wherein the node data includes data about processor-utilization at the node.  ([0031] The process continually or periodically gathers network topology and node information in block 502, … Dynamic information includes, but is not limited to, the CPU load and memory usage in block 504.)
in order to improve network flexibility by dynamically adapting routing to the data requirements.
Venuto and Giles are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the node in Venuto with the technique of node information gathering in Giles in order to improve network flexibility. 


	However, Giles teaches 
wherein the node data includes data about storage-capacity at the node. ([0031] The process continually or periodically gathers network topology and node information in block 502, … Dynamic information includes, but is not limited to, the CPU load and memory usage in block 504.)
in order to improve network flexibility by dynamically adapting routing to the data requirements.
Venuto and Giles are analogous art in the same field of endeavor of network management.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the node in Venuto with the technique of node information gathering in Giles in order to improve network flexibility. 

Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venuto, Nasnas and Ives  as applied to claim 20 above, and further in view of Wing So, John Ling US PGPUB 20020109879 A1.
Regarding claim 24. Venuto, Nasnas and Ives teaches The node of claim 20, and they don’t teaches wherein the at least one communication port comprises logical ports including addressable channels. 
	However, Wing teaches wherein the at least one communication port comprises logical ports including addressable channels. ([0625] see mention of logical port and logical port ID)
	in order to better manage users and clients traffic in network routing ([0625]).
Venuto and Wing are analogous artin the same field of endeavor of network management.  It would have been obvious at the time of the invention for a person with ordinary skill in the art to modify 

Regarding claim 25. Venuto, Nasas, Ives and Wing teaches The node of claim 24, Venuto, Nasnas and Ives don’t teach wherein the logical ports are addressable via at least one of the following a wavelength, a frequency, a signature, and a port identifier. 
However, Wing teaches wherein the logical ports are addressable via at least one of the following a wavelength, a frequency, a signature, and a port identifier. ([0625] see mention of logical port and logical port ID)
	in order to better manage users and clients traffic in network routing ([0625]).
Venuto and Wing are analogous artin the same field of endeavor of network management. It would have been obvious at the time of the invention for a person with ordinary skill in the art to modify the routing device based on environment metrics in Venuto with the logical port architecture in Wing in order to better manage users and clients traffic in network routing.  

Claims 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venuto, Nasnas and Ives  as applied to claim 20 above, and further in view of Karaoguz; Jeyhan et al. US PUGPUB 20110019552 A1
Regarding claim 39. Venuto, Nasnas and Ives teaches The node of claim 20, but it does not teach wherein the routing policy is generated based on a cost of power balanced against quality-of-service. 
However, Karaoguz teaches wherein the routing policy is generated based on a cost of power
(abstract, and [0072]) balanced against quality of service (0072, esp. “... power consumption ... the tradeoff may be ...desired latency, desired bandwidth, assigned service class ...”) in order to improve cost and service management of commercial data centers. (0008)

It would have been obvious at the time of the invention for a person with ordinary skill in the art to modify the network node in Venuto with the technique of considering energy cost and quality of service in Karaoguz in order to improve cost and service management of commercial data centers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468